Citation Nr: 1023766	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-23 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE


Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hittman, Law Clerk





INTRODUCTION

The Veteran had active military service from July 1969 to 
February 1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2007 rating decision in which the RO, inter 
alia, denied service connection for PTSD.  The Veteran filed 
a notice of disagreement (NOD) in February 2008, and the RO 
issued a statement of the case (SOC) in June 2008.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in July 2008.

In characterizing the claim on appeal, the Board is cognizant 
of the recent decision of the United States Court of Appeals 
for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  In Clemons, the Court found that the Board 
erred in not considering the scope of the Veteran's claim for 
service connection for PTSD as including any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record (in that case, diagnoses of 
anxiety disorder and schizoid disorder).  In light of 
Clemons, and based on the medical evidence of record, the 
Board has recharacterized the Veteran's claim as one for 
service connection for an acquired psychiatric disorder, to 
include PTSD.  Moreover, because the RO's adjudication of the 
claim has, essentially, encompassed consideration of his 
current psychiatric diagnosis (i.e., generalized anxiety 
disorder), the Veteran is not prejudiced by the Board's 
action in this regard.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Competent, persuasive evidence establishes that the 
Veteran has generalized anxiety disorder, but that he does 
not meet the full diagnostic criteria for PTSD.

3.  Generalized anxiety disorder was not shown in service or 
for many years thereafter, and the only medical opinion to 
address the question of whether there exists a medical nexus 
between this later diagnosed disability and service weighs 
against the claim.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, to include PTSD, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

With regard to the claim for service connection, the RO sent 
the appellant a pre-rating letter dated in May 2007.  The 
letter provided notice to the appellant regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The letter 
specifically informed the Veteran to submit any evidence in 
his possession pertinent to the claims on appeal (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The letter also provided the Veteran with general 
information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  The December 2007 RO rating decision 
reflects the RO's initial adjudication of the claims after 
issuance of the May 2007 letter.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs); VA treatment 
records dated through September 2008; and the report of a 
November 2007 VA PTSD evaluation.  Also of record and 
considered in connection with the appeal are the Veteran's 
military personnel records and various written statements 
provided by the Veteran, and by his spouse, a friend, and his 
representative, on his behalf.  The Board finds that no 
additional RO action to further develop the record in 
connection with this claim is required.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.	Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2009).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2009).

In February 2007, the Veteran filed a claim for service 
connection for PTSD.  In that same month, the Veteran filed a 
statement in support of his claim in which he said that every 
day he spent in Vietnam was stressful, and that he could 
hardly sleep because of the fear of getting killed.  He said 
that, based on his experiences at Fire Base Brick in Phu Bai, 
he still has dreams of sappers "getting through" and 
slitting soldiers' throats, as well as of loading dead 
Vietnamese bodies onto trucks.  The Veteran also stated that, 
while stationed at Fire Base Tomahawk on the South China Sea, 
he heard rumors of sappers slitting the throats of guards 
that fell asleep, and experienced rocket attacks.  In 
addition, the Veteran said he still has dreams about his CO, 
Lt. Franklin, getting killed by friendly fire from a new 
recruit.   

In another statement in support of claim by the Veteran filed 
in September 2007, he said that his seven days of jungle 
training in Vietnam were "horrendous and shocking" because 
of sappers that would infiltrate the lines and slit the 
throats of those who were sleeping.  The Veteran said he has 
had many dreams that he was the victim of such an attack.  He 
said that his time at Fire Base Tomahawk was his "worst 
nightmare" because he often had to wake up in the middle of 
the night to fix the generator, which he was responsible for.  
The Veteran also recalled a night in which his commander, who 
had only 2 weeks left of service, was on guard duty and was 
accidentally shot and killed by a new recruit.  The Veteran 
said that he constantly dreams about that night and Lt. 
Franklin.  He also said that his life is filled with 
moodiness that he cannot explain. 

The report of the November 2007 VA PTSD examination reflects 
that the Veteran was alert, oriented, and cooperative.  The 
examiner observed that the Veteran's behavior was marked by a 
frequent, tic-like clearing of his throat that occurred more 
often when the Veteran was discussing emotional topics.  The 
Veteran's memory of remote information, especially dates and 
time sequences, was noted to be poor.  The examiner reported 
that the Veteran's mood was markedly anxious and his affect 
was reactive.  The Veteran denied any suicidal ideations, 
delusions, or hallucinations, though he did say he was prone 
to road rage, and that he was persistently edgy, irritable, 
and moody.  It was further reported that the Veteran took 
melatonin to help him fall asleep, but he was unable to have 
a full night's sleep and he woke up repeatedly.  The Veteran 
also said he had recurrent nightmares, but he could not 
remember the content of his dreams.  He said he had episodic, 
intrusive recollections of Vietnam, both cued and uncued, and 
that he frequently thought about death.  However, the Veteran 
denied any persistent pattern of avoidance behavior.  The 
Veteran additionally said he entertained thoughts of personal 
inadequacy, and that he had stopped some of his hobbies, such 
as singing and playing the guitar, because he thought he was 
not good enough.  The Veteran was fully independent in 
performing his daily living activities.

The November 2007 examiner noted that the Veteran reported 
multiple, unverified incidents sufficient to meet criterion A 
of the DSM-IV requirements for the diagnosis of PTSD, but 
that the Veteran failed to demonstrate any pattern of 
avoidance or numbing of emotional responsiveness that is 
necessary to meet criterion C of the diagnosis requirements.  
The examiner diagnosed the Veteran with generalized anxiety 
disorder, manifested by moderate symptoms.  Moreover, the 
examiner opined that the Veteran's generalized anxiety 
disorder was less likely than not a result of his military 
service.

In an August 2008 letter from the Veteran's friend, who 
allegedly served with the Veteran, he said that when they 
were stationed at Fire Base Brick in Phu Bai, they were 
mortared.  In addition, he said that they had to load Viet 
Cong bodies onto trucks and then bury them.  The friend also 
said that there were others killed, "which [he] won't talk 
about," and that a well-liked and well-known Lieutenant was 
killed soon before his tour was to end.  The friend said that 
"a part of us" was left in Vietnam, and that they were 
never the same after serving in Vietnam.  

In a letter filed in September 2008 by the Veteran's spouse, 
she said that the Veteran had changed and was not as happy as 
he used to be.  She said that the Veteran sits quietly and 
just stares, saying that he does not know what is wrong.  
Further, she said that the Veteran used to love to sing and 
play the guitar, but he does neither anymore.  According to 
his spouse, the Veteran has difficulty sleeping and is never 
able to sleep more than 5 hours a night, and he occasionally 
wakes up with his fists clenched, slamming his arm and fist 
into the mattress.  In general, she said that the Veteran has 
no interest in the hobbies that used to make him happy.  In 
addition, she said that the Veteran gets road rage to the 
point where it scares her, and that the Veteran gets 
extremely angry at times.  She also said that the Veteran 
will not talk about his thoughts or feelings, and seems to 
drift further away every day.

A September 2008 VA mental health progress note reports that 
the Veteran had anxiety symptoms, and that he said these 
symptoms have progressively worsened.  It was also noted that 
the Veteran had nightmares which he could not remember and 
experienced certain physical sensations such as muscle spasms 
and racing heart, but did not have any manic or psychotic 
symptoms.  The Veteran said he worried often and had 
difficulty controlling the worrying, and had been constantly 
depressed for no explainable reason for the previous 2 years.  
The examiner identified the symptoms of fatigue, muscle 
tension, difficulty concentrating, low self-esteem, insomnia, 
and feelings of hopelessness.  The Veteran had no suicidal 
ideations, and his mood was recorded as anxious.  In 
assessing the Veteran's symptoms for PTSD, he measured a 69 
on the PCL-Military scale, 126 on the Mississippi Scale for 
Combat Related PTSD, and 45 on the Impact of Events Scale.  
The psychologist noted that the Veteran described an event 
involving his Lt. being killed, and another incident in which 
a guard who had fallen asleep had his throat slit, but that 
the Veteran did not witness either event.  The Veteran said 
that he did not experience grieving or re-experiencing 
symptoms associated with these events.  The psychologist 
noted that the Veteran did not meet criterion A for PTSD (a 
specific event that continues to trouble him), but does meet 
the criteria for B, C, and D, which could be accounted for by 
generalized anxiety disorder.  The psychologist opined that 
the Veteran's reported symptoms were consistent with 
generalized anxiety disorder.               

In January 2009, the Veteran filed a statement in support of 
claim in which he said that when he arrived in Vietnam, he 
was attached with the 101st Airborne Division and had to 
undergo a week of jungle training, during which he never knew 
if he would meet some sort of tragedy.  Of his time at Fire 
Base Brick, the Veteran said that he to be on "100 percent 
red alert" at all times, and they were surrounded by jungle, 
"which is every soldier's nightmare."

At the outset, the Board notes, as indicated above, that, in 
this case, the medical evidence does not reflect a diagnosis 
of PTSD.  In this regard, the Board points out that a VA 
examiner and VA psychologist both opined that the Veteran 
does not meet the full criteria for a diagnosis of PTSD under 
the DSM-IV.  Significantly, neither the Veteran nor his 
representative has identified or presented any medical 
evidence of any such diagnosis.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Thus, where, as here, medical evidence establishes 
that the Veteran does not have a particular disability for 
which service connection is sought, there can be no valid 
claim for this disability.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998)); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

The Board's analysis, however, does not end here.  As the 
Court found in Clemons, the Board must consider the Veteran's 
claim in light of the reported symptoms and medical evidence.  
Clemons, 23 Vet. App. at 5.  Here, the Veteran has reported 
symptoms associated with generalized anxiety and has been 
diagnosed with generalized anxiety disorder.  Therefore-and, 
consistent with the Board's expansion of the claim on 
appeal-the Board must also consider his entitlement to 
service connection for that disability.  

Here, the Veteran's service treatment records (STRs) are 
unremarkable for any complaint, treatment, or diagnoses of 
any psychiatric disability during service.  The report of his 
January 1972 separation examination indicates that his 
psychiatric evaluation was normal.  Hence, no generalized 
anxiety disorder-or other acquired psychiatric disability-
was shown in service.

Furthermore, the first documented medical evidence of 
generalized anxiety disorder is the November 2007 VA PTSD 
evaluation-over 35 years after military service.  The 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson, 230 F.3d at 1333.  

Finally, the only competent, medical opinion to address the 
question of whether there exists a medical nexus the later-
diagnosed generalized anxiety disorder and the Veteran's 
military service-that of the November 2007 examiner, who 
indicated that such a relationship was less likely than not-
weighs against the claim.  Significantly, neither the Veteran 
nor his representative has presented or identified any 
existing, contrary  medical evidence or opinion (i.e., one 
that, in fact, establishes a nexus between current 
generalized anxiety disorder and service.

In addition to the medical evidence, in adjudicating the 
claim for service connection, the Board has considered the 
assertions advanced by the Veteran and those advanced by his 
representative, spouse, and friend, on his behalf.  However, 
to whatever extent these assertions are being offered to 
establish current disability, or a nexus between a current 
disability and service, such evidence must fail.  Matters of 
diagnosis and etiology are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As neither the Veteran nor any of the above-
mentioned individuals is shown to be other than a layperson 
without appropriate medical training and expertise, none is 
competent to render a probative (persuasive) opinion on a 
medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, must be denied.  In arriving at the decision to deny 
the claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


